Citation Nr: 0509338	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  97-29 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
RO.  

The veteran testified at a personal hearing at the RO in May 
1997.  

It is noted that the veteran was scheduled for a hearing at 
the RO before a Veterans Law Judge in January 2001, but 
failed to appear.  Pursuant to 38 C.F.R. § 20.704(d) (2004), 
when an appellant fails to report for a scheduled hearing and 
has not requested a postponement, the case will be processed 
as though the request for a hearing was withdrawn.  

In March 2001, the Board remanded the case to the RO for 
additional development of the record.  

In June 2003, the RO again remanded this matter for further 
development and procedural action.  

By October 2004 rating decision, the RO denied service 
connection for PTSD.  A Notice of Disagreement was received 
in December 2004.  See generally 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2004) (detailing the process by which RO 
decisions are appealed to the Board).  

However, as a Statement of the Case has not yet been issued 
on this matter, additional action by the RO is required as 
set forth below in the Remand portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of service connection for PTSD is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested peripheral 
neuropathy in service or for many years thereafter.  

2.  The currently demonstrated peripheral neuropathy is shown 
to have been due to his human immunodeficiency virus (HIV) 
infection that was first clinically demonstrated many years 
after service.  



CONCLUSION OF LAW

The veteran's disability manifested by peripheral neuropathy 
is not due to disease or injury that was incurred in or 
aggravated by active duty service; nor may any organic 
disease of the nervous system be presumed to have been 
incurred in service; nor may it be presumed to be due to 
Agent Orange exposure in the Republic of Vietnam.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing at the RO in May 1997.  As stated above, the veteran 
was scheduled for a personal hearing at the RO before a 
Veterans Law Judge in January 2001, but he failed to appear.  

Further, by a July 2003 letter and June 2001 and the June 
2004 Supplemental Statements of the Case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via 
these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).   

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran's service medical records do not reflect 
complaints or symptoms consistent with peripheral neuropathy.  
Moreover, he was not diagnosed with peripheral neuropathy in 
service.  

Indeed, on November 1970 medical examination, shortly before 
his discharge, his "PULHES" physical profile amounted to a 
"picket fence" (i.e., all 1's), indicating a high level of 
medical fitness.  (See generally Hanson v. Derwinski, 1 Vet. 
App. 512, 514 (1991) for an explanation of the military 
medical profile system).  In January 1971 just before 
separation, the veteran signed a form indicating that there 
had been no change in his medical condition.  

The veteran's DD Form 214 reflects service in the Republic of 
Vietnam for a period of close to one year.  

In 1973, the veteran was hospitalized at a VA facility for 
psychiatric treatment.  Complaints of and treatment for 
peripheral neuropathy are not noted in the hospitalization 
records.  

In September 1996, the veteran filed a claim of service 
connection for peripheral neuropathy claimed as secondary to 
Agent Orange exposure in service.  By December 1996 rating 
decision, the RO denied the veteran's claim.  

On a February 1997 VA medical examination report, the 
examiner indicated that the veteran did not suffer from 
peripheral neuropathy.  

In May 1997, the veteran testified that he had an "itching 
sensation" in head, hands, feet and groin.  He indicated 
that he suffered from such symptoms directly following 
service in Vietnam.  He stated that medical treatment at the 
end of service was for headaches and nervousness and "pain 
in the head."  

A September 2000 VA progress note reflected that peripheral 
neuropathy symptoms were minimal.  

An October 2000 VA progress note indicated that the veteran's 
peripheral neuropathy was likely related to HIV infection.  

On or about April 2003, the veteran failed to appear for a 
scheduled VA medical examination scheduled to determine the 
nature and likely etiology of the claimed peripheral 
neuropathy.  

By June 2004 rating decision, the RO again denied service 
connection for peripheral neuropathy.  

The Board notes that, in December 2004, the Board received 
additional medical evidence from the veteran.  The bulk of 
the evidence is related to mental health treatment.  
Peripheral neuropathy was mentioned in relation to an Axis 
III psychiatric diagnosis.  Also, in December 2004, the Board 
received a neurologic report dated in July 2004 reflecting a 
diagnosis of mild sensory neuropathy.  

The record reflects that the veteran has not been granted 
service connection for HIV infection.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1112, 1113, 1137; 38 
C.F.R. § 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e)  

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2004).

Although a claimant may testify as to symptoms he perceives 
to be manifestations of disability, questions involving 
diagnostic skills must be made by a medical expert.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  


Analysis

Initially, the Board notes that because the veteran failed to 
appear for a medical examination scheduled in conjunction 
with his claim, the Board will decide this matter based on 
the evidence of record.  38 C.F.R. § 3.655.  

Although a February 1997 VA medical examination report 
reflects a lack of peripheral neuropathy, the most current 
medical evidence does indicate the presence of mild sensory 
neuropathy.  A present disability is a prerequisite to the 
granting of service connection.  38 C.F.R. § 3.303; Gilpin, 
supra.  

Because the veteran served in the Republic of Vietnam during 
the Vietnam era, he is eligible for service connection for 
certain enumerated disabilities on a presumptive basis as a 
result of exposure to Agent Orange.  38 C.F.R. §§ 38 C.F.R. § 
3.307(a)(6)(ii), 3.309(e).  

It is unclear when symptoms of peripheral neuropathy 
initially manifested, but the first definitive diagnosis of 
peripheral neuropathy that exists in the record is in 
September 2000.  The veteran was discharged from service in 
January 1971.  As such, peripheral neuropathy did not 
manifest to a compensable degree within one year of service, 
and service connection on a presumptive basis as a result of 
Agent Orange exposure is not warranted.  Id.  

Service connection for peripheral neuropathy also cannot be 
granted on a direct basis.  38 C.F.R. § 3.303.  The veteran's 
peripheral neuropathy is not shown to be related to any event 
or incident of service.  Absent an established nexus between 
the currently demonstrated disability and service, service 
connection for that disability must be denied.  

The veteran's peripheral neuropathy in this regard is shown 
to be the likely complication of his HIV infection that was 
first clinically manifested many years after service.  No 
competent evidence has been presented to show that the HIV 
infection is due to disease or injury that was incurred in or 
aggravated by service.  

The Board observes that the veteran might well attribute his 
peripheral neuropathy to Agent Orange exposure in service.  
The veteran, however, is not shown to be competent to render 
medical opinions upon which the Board may rely.  See 
Espiritu, supra.  

As apparent from the foregoing discussion, the veteran is not 
entitled to service connection for peripheral neuropathy 
either directly, presumptively, or on a direct basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  The evidence, 
moreover, is not in relative equipoise, in which case the 
veteran would prevail.  38 U.S.C.A. § 5107, 38 C.F.R. 
§ 3.102; Gilbert, supra.  

As mentioned above, the Board has received medical evidence 
that has not been considered by the RO.  Normally, absent a 
waiver from the veteran, the Board would be compelled to 
remand the case for initial RO consideration of the evidence.  
No such remand is necessary under the particular 
circumstances of this case, however.  

These records reflect diagnoses of peripheral neuropathy but 
do not offer any additional evidence as to the etiology 
thereof or date of onset.  These records, therefore, do not 
have any impact on the matter of service connection for 
peripheral neuropathy or serve either to help the veteran in 
establishing his claim.  A remand to the RO, therefore, would 
serve n useful purpose, and such remands are not required.  
See Sabonis, supra.  



ORDER

Service connection for peripheral neuropathy as due to Agent 
Orange exposure is denied.  



REMAND

As indicated, in October 2004, the RO denied the veteran's 
application for service connection for PTSD.  

A timely Notice of Disagreement has been filed, but the RO 
has not yet issued a Statement of the Case regarding that 
matter.  When there has been an initial RO adjudication of a 
claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and RO 
failure to issue same is a procedural defect.  Manlincon, 12 
Vet. App. at 240- 41.  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  

Therefore, the Board must remand this aspect of the veteran's 
claim for preparation of a Statement of the Case as to the 
matter of service connection for PTSD.  See VAOPGCPREC 16-92 
(July 24, 1992).  

The veteran is advised that he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He may seek the assistance of the RO in obtaining 
medical or other records.  38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is remanded to the RO for the following 
action:

The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issue of service connection for PTSD.  
All indicated development should taken in 
this regard.  The veteran should, of 
course, be advised of the time period 
within which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2004).  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


